Name: Commission Regulation (EEC) No 1014/90 of 24 April 1990 laying down detailed implementing rules on the definition, description and presentation of spirit drinks
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology;  marketing
 Date Published: nan

 Avis juridique important|31990R1014Commission Regulation (EEC) No 1014/90 of 24 April 1990 laying down detailed implementing rules on the definition, description and presentation of spirit drinks Official Journal L 105 , 25/04/1990 P. 0009 - 0010 Finnish special edition: Chapter 3 Volume 32 P. 0133 Swedish special edition: Chapter 3 Volume 32 P. 0133 *****COMMISSION REGULATION (EEC) No 1014/90 of 24 April 1990 laying down detailed implementing rules on the definition, description and presentation of spirit drinks THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks (1), and in particular Article 1 (4) (f) (1) (a), (g), (i) (1) (d), (i) (2), (i) (1) and (i) (1) (b) and (r) (1) thereof, Whereas detailed rules of application of Regulation (EEC) No 1576/89 must be adopted to provide essential clarifications of the principles laid down in the abovementioned Regulation and supplementary rules thereto; Whereas these clarifications and additional rules should in the first instance take account of the criteria followed when Regulation (EEC) No 1576/89 itself was adopted; whereas it is also appropriate to use as a basis the traditions and customs of the various Community regions, at least insofar as these are compatible with the single market; whereas another criterion should be that of avoiding all possible sources of confusion in the information given on labels and guaranteeing that the consumer is given the fullest and clearest information possible where labelling is concerned; Whereas this Regulation should apply without prejudice to the transitional provisions provided for in Commission Regulation (EEC) No 3773/89 of 14 December 1989 laying down transitional measures relating to spirituous beverages (2); Whereas the measures provided for in this Regulation are in accordance with the opinion of the implementation Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of Article 1 (4) (f) (1) (a) of Regulation (EEC) No 1576/89 the quantity of lees that may be added to grape marc in the preparation of grape marc spirit may not exceed 25 kg of lees per 100 kg of grape marc used. The quantity of alcohol derived from the lees may not exceed 35 % of the total quantity of alcohol in the finished product. Article 2 For the purpose of Article 1 (4) (g) of Regulation (EEC) No 1576/89 fruit marc spirit is the spirit drink obtained solely by fermentation and distillation at less than 86 % vol. of fruit marc except grape marc. Redistillation at the same alcoholic strength is authorized. The minimum quantity of volatile substances shall be 200 g per hectolitre of alcohol at 100 % vol. The maximum methyl alcohol content shall be 1 500 g per hectolitre of alcohol at 100 % vol. The maximum hydrocyanic acid content shall be 10 g per hectolitre of alcohol at 100 % vol. in the case of stone-fruit marc spirit. The sales designation shall be the name of the fruit followed by 'marc spirit'. If marcs of several different fruits are used, the sales designation shall be 'fruit marc spirit'. Article 3 For the purpose of Article 1 (4) (i) (1) (d) of Regulation (EEC) No 1576/89 the name of the fruit may replace 'spirit' preceded by the name of the fruit solely in the case of the following fruits: - mirabelle (Prunus domestica L. var. syriaca), - plum (Prunus domestica L.), - quetsch (Prunus domestica L.), - arbutus (Arbutus unedo L.), - Golden Delicious apple. Should there be a risk that the final consumer does not easily understand one of these designations, the labelling shall include the word 'spirit', possibly supplemented by an explanation. Article 4 Spirit drinks as referred to in Article 1 (4) (i) (2) of Regulation (EEC) No 1576/89 may be designated by 'spirit' preceded by the name of the fruit if the label also bears the words 'produced by 'maceration and distillation'. The preceding paragraph covers spirit drinks obtained from the following fruits: - blackberry (Rubus fruticosus L.), - strawberry (Fragaria L.), - bilberry (Vaccinium myrtillus L.), - raspberry (Rubus idaeus L.), - redcurrant (Ribes vulgare Lam.), - sloe (Prunus spinosa L.), - rowanberry (Sorbus domestica L.), - service-berry (Sorbus domestica L.), - hollyberry (Ilex cassine L.), - checkerberry (Sorbus turminalis L.), - elderberry (Sambucus nigra L.), - rosehip (Rosa canina L.), - blackcurrant (ribes nigrum L.). Article 5 For the purpose of Article 1 (4) (i) (1) of Regulation (EEC) No 1576/89 the quantity of fruit used shall be a minimum of five kg per 20 litres of alcohol at 100 % vol., used. Article 6 1. The derogations referred to in Article 1 (4) (i) (1) (b) of Regulation (EEC) No 1576/89 shall relate to the maximum methyl alcohol content of fruit spirits, which shall be raised to 1 500 g per hectolitre of alcohol at 100 % vol., in the case of spirits obtained by individual fruit producers in distilleries with a total annual production of the spirit in question not exceeding 500 hectolitres of alcohol at 100 % vol., obtained from the following fruits: - plum (Prunus domestica L.), - mirabelle (Prunus domestica L. var syriaca), - quetsch (Prunus domestica L.), - apple (Malus domestica Borkh.), - arbutus (Arbutus unedo L.). 2. Paragraph 1 shall also apply until 31 December 1992, to spirit obtained from pears (Pyrus comunis) without any limit on the annual production of distilleries. Article 7 By way of derogation from Article 1 (4) (r) (1) of Regulation (EEC) No 1576/89, the minimum sugar content of 100 g per litre laid down for liqueurs is hereby reduced to: - 80 g per litre for gentian liqueurs prepared with gentian as the sole aromatic substance; - 70 g per litre per cherry liqueurs the ethyl alcohol of which consists solely of cherry spirit. Article 8 This Regulation shall enter into force on 1 May 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 160, 12. 6. 1989, p. 1. (2) OJ No L 365, 15. 12. 1989, p. 48.